Citation Nr: 1706007	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to October 22, 2013.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Phoenix, Arizona, currently has jurisdiction over this matter.

In a November 2016 rating decision, the RO granted the Veteran's claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) and assigned an effective date of October 22, 2013.  However, as the Veteran was not awarded entitlement to a TDIU for the entire period on appeal, entitlement to a TDIU prior to October 22, 2013 remains on appeal.


REMAND

In the previous May 2016 remand, the Board directed that the RO obtain a VA examination with an opinion addressing the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The Board noted that while past examinations had focused on the occupational impairment caused by individual disabilities in isolation, they had not fully analyzed the Veteran's total disability picture, as the Veteran indicated that he was unable to work due to the combined effects of his multiple service-connected disabilities.  

VA examinations were obtained in October 2016.  The examiners addressed the impact of individual disabilities on the Veteran's ability to obtain and maintain employment.  A separate medical opinion was obtained in October 2016, but the examiner only addressed the functional effects of the Veteran's service-connected upper and lower extremity peripheral neuropathy disabilities on his ability to obtain and maintain employment.  The RO did not obtain an opinion addressing the combined impact of the Veteran's service-connected disabilities.

As indicated above, the RO granted a claim for TDIU in a November 2016 rating decision and assigned an effective date of October 22, 2013.  However, the Veteran has indicated that he was unable to work due to the combined effects of his multiple service-connected disabilities prior to October 22, 2013.  The evidence of record includes a March 2010 VA general medical examination, where the examiner stated that the Veteran's medical conditions including diabetes mellitus and diabetic neuropathy did not prevent him from continuing his employment.  However, no rationale was provided and the examiner did not discuss the Veteran's education and occupational experience or training.  Therefore, the Board finds the March 2010 opinion inadequate with which to decide the Veteran's claim.    

Under these circumstances, the Board finds that a retrospective medical opinion addressing the functional effects of the Veteran's service-connected disabilities prior to October 22, 2013, on his ability to obtain and maintain substantially gainful employment is necessary to effectively adjudicate the TDIU claim on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a retrospective medical opinion, from an appropriate VA examiner, to determine to determine the functional effects of his service-connected disabilities prior to October 22, 2013, on his ability to obtain and maintain employment consistent with his education and occupational experience.  The Veteran's electronic claims must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  .

Based on the evidence of record, the examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and with consideration of the lay statements of record, the examiner must provide an opinion as to whether the combined functional effects of Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience during the time period prior to October 22, 2013.  This opinion must be provided without consideration of the Veteran's nonservice-connected disabilities, or age. 

The examiner is advised that throughout the appeal period prior to October 22, 2013, the Veteran's service-connected disabilities were: PTSD; diabetes mellitus, type II; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and tinnitus.  Service connection for peripheral neuropathy of the left upper extremity was granted, effective on August 22, 2013. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After the development requested has been completed, the RO must review the medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If the opinion and/or report are deficient in any manner, the RO must implement corrective procedures at once.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

